          Case 5:19-cr-40021-DDC Document 27 Filed 06/17/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                         Case No. 19-40021-01-DDC

MGP INGREDIENTS, INC. (01),
f/k/a MIDWEST GRAIN PRODUCTS,
INC.,
           Defendant.

____________________________________


                                  ORDER OF DISMISSAL

       The government filed an Indictment (Doc. 1) in this case on March 6, 2019 with Midwest

Grain Products, Inc. as a named defendant. Counsel for Midwest Grain Products, Inc. filed a

Motion to Dismiss (Doc. 7) on April 3, 2019. The court held a hearing on the motion to dismiss

on May 6, 2019. Subsequently, the government secured a Superseding Indictment (Doc. 22). It

charged MGP Ingredients, Inc. During a status conference held on June 17, 2019, government’s

counsel orally moved for the Indictment to be dismissed against named defendant Midwest Grain

Products, Inc. without objection from its counsel. The court granted government’s oral motion

to dismiss the Indictment against Midwest Grain Products, Inc. during the hearing. This

dismissal moots the Motion to Dismiss (Doc. 7), and the court directs the Deputy Clerk to

terminate that motion.

       IT IS THEREFORE ORDERED THAT the Indictment against Midwest Grain

Products, Inc. is dismissed.
         Case 5:19-cr-40021-DDC Document 27 Filed 06/17/19 Page 2 of 2




       IT IS FURTHER ORDERED THAT the Motion to Dismiss by Midwest Grain

Products, Inc. (Doc. 7) is denied as moot.

       IT IS SO ORDERED.

       Dated this 17th day of June, 2019, at Kansas City, Kansas.

                                                 s/ Daniel D. Crabtree
                                                 Daniel D. Crabtree
                                                 United States District Judge




                                             2
